                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


    COMMON CAUSE GEORGIA, as an               :
    organization,                             :
                                              :
          Plaintiff,                          :
                                              :
    v.                                        :          CIVIL ACTION NO.
                                              :          1:18-cv-5102-AT
    ROBYN CRITTENDEN, in her                  :
    official capacity as Secretary of State   :
    of Georgia,                               :
                                              :
          Defendant.                          :

                                 CORRECTED ORDER

         The Court takes notice that the Gwinnett County Board of Registrars

determined on the afternoon of November 13, 2018 that it would go into recess and

issue its certification of the vote at its meeting to be held on Thursday, November

15, 2018 at 5:00 p.m.1 The Court recognizes that this recess and delay may have

been adopted in whole or in part to effectuate the terms of Judge May’s November

13, 2018 Order addressing absentee ballots entered in Martin, et. al v. Crittenden,

Civil Action No. 1:18-cv-4776-LMM (N.D. Ga.), in the extended period allowed by

her Order.2




1 See https://www.ajc.com/news/local-govt--politics/gwinnett-getting-ready-count-provisional-
ballots/doLeXVB1mQjmwDMLxFXbBL/ (Website last visited on November 13, 2018.) The Court
takes notice that Gwinnett counsel referenced some form of this delay in the voting case before
Judge Jones on the afternoon of November 13, 2018 in Democratic Party of Georgia, et al. v.
Crittenden et al., Civil Action No. 1:17-cv-5181-SCJ (N.D. Ga.).
2 The Court erroneously referred to this case as Civil Action No. 1:17-cv-2989.
       In light of the Gwinnett County Board of Registrars’ delay in certification

and Gwinnett’s high volume of provisional ballots cast3, the Court must consider

the ramifications of this certification delay on the remedial relief directed in its

Order of November 12, 2018. The certification delay would effectively nullify the

remedy directed by the Court because it would leave no time for implementation

of the additional review and correction of the vote count of the PR coded

provisional ballots, the Court ORDERS the following: Defendant SHALL NO

LATER THAN NOON TODAY direct the Gwinnett Board of Registrars to: (1)

proceed immediately to implement the supplemental review and relief process for

PR coded provisional ballots ordered by the Court in Paragraph (2)(i) of its

November 12, 2018 Order; (2) undertake all good faith efforts to verify the

eligibility of any PR coded provisional ballot voters4 who have presented

documentation of their registration status after the election through 2:00 p.m. on

November 15, 2018, considering any information brought forth by voters as to their

eligibility and all other information accessible to the Board of Registrars as to their

registration status; and (3) add to the vote count to be certified all votes in those

PR coded provisional ballots that are approved after this supplemental review (and

any others previously approved), consistent with this Court’s November 12, 2018

Order.




3 Gwinnett County had 2,427 provisional ballots as of the last count provided in Def. Hearing Ex.
1, prior to unavailable subsequent updated counts.
4 Or voters’ counsel.



                                               2
        The Court SHALL hold a telephone conference with counsel regarding the

status of implementation of the remedy directed in the November 12, 2018 Order

TODAY AT 12:30 PM and whether all counties that have submitted vote

certifications have been transmitted the directive identified in the Order.5

Defendant is authorized to invite counsel for Gwinnett County to participate in this

call.

        Counsel are DIRECTED to contact the Court’s deputy clerk, Harry Martin,

to provide a proposed conference call telephone call-in number no later than 10:00

A.M.6 The Clerk is DIRECTED to send a copy of this Order as well as its Order of

November 12, 2018 to counsel of record for the Gwinnett County Board of

Registrars (or Gwinnett County or the County itself who are appearing in Martin,

et. al v. Crittenden, Civil Action No. 1:18-cv-4776-LMM (N.D. Ga) (and the related

case of Georgia Muslim Voter Project et al v. Kemp, Civil Action No. 1:18-cv-4789-

LMM (N.D. Ga.)).

        IT IS SO ORDERED this 14th day of November, 2018.


                                               ___________________________________
                                               AMY TOTENBERG
                                               UNITED STATES DISTRICT JUDGE

5 Additionally, some representations made by Defendant’s counsel at the hearing before Judge
Jones appear to suggest that Defendant may have a misunderstanding of the provisions of this
Court’s Order and whether the review required by the Court can have any impact on the counting
of the PR provisional ballots or if supplemental voter provided information should be considered
if provided after November 11, 2018. The Court recognizes that different counsel represented the
Defendant in the case before Judge Jones. But Mr. Tyson and Mr. Belinfante, who are Defendant’s
lead counsel in this case, appeared before Judge Jones in their capacities as counsel for Gwinnett
County and the Republican Party, respectively. In light of the discussion in the hearing before
Judge Jones, the Court believes it is appropriate to review these issues with counsel.
6 Mr. Martin will thereafter confirm the details of the call.



                                                3
